Case: 20-60386     Document: 00515786619         Page: 1     Date Filed: 03/18/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                         March 18, 2021
                                  No. 20-60386                            Lyle W. Cayce
                                Summary Calendar                               Clerk


   Gipson Fernandes,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A216 075 024


   Before Owen, Chief Judge, and Haynes and Costa, Circuit Judges.
   Per Curiam:*
          Gipson Fernandes, a native and citizen of India, petitions for review
   of a decision of the Board of Immigration Appeals (BIA) dismissing his appeal
   from an order of the immigration judge (IJ) denying his application for
   asylum, withholding of removal, and protection under the Convention


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60386        Document: 00515786619        Page: 2   Date Filed: 03/18/2021




                                    No. 20-60386


   Against Torture (CAT). We review factual findings for substantial evidence
   and legal conclusions de novo. Orellana-Monson v. Holder, 685 F.3d 511, 517
   (5th Cir. 2012).
          We have authority to review only the order of the BIA unless the
   underlying decision of the IJ influenced the BIA’s decision. Mikhael v. I.N.S.,
   115 F.3d 299, 302 (5th Cir. 1997). We will review both decisions to the extent
   the BIA adopted the findings and conclusions of the IJ. See Zhu v. Gonzales,
   493 F.3d 588, 593 (5th Cir. 2007).
          Fernandes contends that the BIA erred by not conducting a
   meaningful analysis of the documentary evidence. The BIA “does not have
   to write an exegesis on every contention. What is required is merely that it
   consider the issues raised, and announce its decision in terms sufficient to
   enable a reviewing court to perceive that it has heard and thought and not
   merely reacted.” Efe v. Ashcroft, 293 F.3d 899, 908 (5th Cir. 2002) (internal
   quotation marks and citation omitted).
          Here, as the IJ determined, the documentary evidence, read as a
   whole, showed instances of “random” and “isolated” adverse acts toward
   Christians at various times and in various locales in India. On appeal, the
   BIA determined that Fernandes had not shown error by the IJ because he had
   not pointed to evidence supporting the claim of a “pattern or practice . . . of
   persecution” that the IJ failed to consider. 8 C.F.R. § 1208.13(b)(2)(iii)
   (2021). Further, as the IJ noted, the documentary evidence showed that the
   laws of India protect freedom of religion. We conclude that Fernandes’s
   contention that the BIA failed to conduct a meaningful analysis of the
   documentary evidence lacks merit. See Efe, 293 F.3d at 908.
          Fernandes’s own testimony established that he and his family openly
   practiced Catholicism and were never harmed. Further, his family members
   in India have continued to practice the Catholic faith, without incident, after




                                         2
Case: 20-60386      Document: 00515786619           Page: 3     Date Filed: 03/18/2021




                                     No. 20-60386


   Fernandes came to the United States. This weighs against a determination
   that Fernandes has a well-founded fear of future persecution on account of
   his religion or his membership in a particular social group of Catholics in Goa,
   India. See Gonzalez-Soto v. Lynch, 841 F.3d 682, 683-84 (5th Cir. 2016)
   (summary calendar) (per curiam).
          In view of the foregoing, substantial evidence supports the BIA’s
   determination that Fernandes failed to meet his burden of proof for asylum
   because he did not establish a well-founded fear of future persecution. See
   Gjetani v. Barr, 968 F.3d 393, 396 (5th Cir. 2020). As Fernandes failed to
   establish eligibility for asylum, he cannot prevail on his claim for withholding
   of removal. See Dayo v. Holder, 687 F.3d 653, 658-59 (5th Cir. 2012)
   (summary calendar).
          Fernandes also argues that the decisions of the IJ and the
   BIA regarding his claim for protection under the CAT are not supported by
   substantial evidence. For purposes of the CAT, “[t]orture is defined as any
   act by which severe pain or suffering, whether physical or mental, is
   intentionally inflicted . . . by, or at the instigation of, or with the consent or
   acquiescence of, a public official . . . or other person acting in an official
   capacity.” 8 C.F.R. § 1208.18(a)(1) (2021).
          As the IJ determined, the record shows that the Indian government is
   engaged in ongoing efforts to curb extremist violence and has implemented
   laws to protect religious freedom. The IJ acknowledged that such efforts
   have not been entirely successful.          But he determined that, given the
   government’s efforts, he could not conclude that the government would
   acquiesce in torture. Further, as the IJ noted, the evidence of record shows
   that Fernandes and his family have never been harmed in India, much less
   tortured.   In view of the foregoing, we conclude that the denial of
   Fernandes’s CAT claim is supported by substantial evidence. See Chen




                                           3
Case: 20-60386    Document: 00515786619            Page: 4   Date Filed: 03/18/2021




                                    No. 20-60386


   v. Gonzales, 470 F.3d 1131, 1139 (5th Cir. 2006); 8 C.F.R. § 1208.16(c)(3)
   (2021).
                                *        *         *
         The petition for review is DENIED.




                                         4